Citation Nr: 1233307	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-24 906	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from May 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

By rating decision in February 2012, prior to the promulgation of a decision in the appeal, the RO granted service connection for coronary artery disease.


CONCLUSION OF LAW

The issue of service connection for coronary artery disease is no longer in appellate status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The full benefit sought by the Veteran, service connection for coronary artery disease, has been granted by the RO.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  In a September 2012 statement, the Veteran's representative pointed out that the RO grant of service connection rendered moot the issue of service connection for coronary artery disease. 


ORDER

The appeal on the issue of service connection for coronary artery disease is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


